COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
 
 
IN RE:  E.E. HOOD
  & SONS, INC.,
 
                           
  Relator.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '
 


 
 
 
 
                  No. 08-12-00094-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 



MEMORANDUM OPINION




 
On March 13, 2012, Relator filed its Motion
for Review of Trial Court’s Rule 24.2(d) Order or Alternatively, Petition for
Writ of Mandamus.  We originally
determined that Relator’s filing should be addressed as a Petition for Writ of
Mandamus and filed it as such.  Upon
further evaluation of the arguments, authority, and evidence presented by the
parties, we now determine that the matters raised by Relator’s filing are
properly presented for our consideration as a Motion for Review under Rule
24.4(a).  Tex.R.App.P. 24.2(d), 24.4. 
We therefore dismiss Relator’s Petition for Writ of Mandamus and re-file
Relator’s filing as a Motion for Review pursuant to Rule 24(a) in a pending
appeal, David Nelson, Individually and
d/b/a Collective Contracting, A Sole Proprietorship, Collective Contracting,
Inc., and E.E. Hood & Sons, Inc. v. Vernco Construction, Inc. (Cause
No. 08-10-00222-CV).  Tex.R.App.P. 24.4.
 
April 4, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Rivera, J., not participating